Title: Thomas Jefferson to John Vaughan, 8 March 1820
From: Jefferson, Thomas
To: Vaughan, John


					
						Dear Sir
						
							Monticello
							Mar. 8. 20.
						
					
					By a letter from Doctor Cooper of the 10th ult. from Columbia he desires me to communicate to you, for the information of mrs Cooper, some things relative to his concerns with us.
					The pavilion intended for him is finished except as to being plaistered and painted. for the 1st of these operations we must allow to the end of this month on account of the uncertainty of the season. the house joiner pledges within one fortnight after to make room for the painter, as every thing of his is done but the hanging his doors & windows, which are ready, but must not be hung until the plaisterer quits. the painter will then require a fortnight, so that I think we may say with certainty that the house will be ready by the 1st day of May, on which day also we shall be ready to answer Dr Cooper’s draught for 1500.D. yet I think it would be advisable that mrs Cooper should not allow a month more for her removal, as well that the plaistering may become drier, as to allow for little miscalculations of of workmen. perhaps she had better not leave Philadelphia till the reciept of information from me that the house is actually ready as such information will be but 6. days on it’s passage to her. Dr Cooper also asks if we shall certainly want him on the 1st of Feb. next 1821. I give it to him as my single opinion that we shall not open the University, until Feb. 1822. so that he will be free to take up his residence here or employ himself elsewhere in the mean time as he pleases. be so good as to tender to mrs Cooper my respects and the assurances of every service for which she will be pleased to give me her commands. to yourself affectionate and respectful salutations.
					
						
							Th: Jefferson
						
					
				